Name: 94/434/EC: Commission Decision of 30 May 1994 laying down detailed rules for the application of Council Directive 93/25/EEC as regards the statistical surveys on sheep and goat population and production
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  farming systems;  agricultural activity;  economic analysis
 Date Published: 1994-07-13

 Avis juridique important|31994D043494/434/EC: Commission Decision of 30 May 1994 laying down detailed rules for the application of Council Directive 93/25/EEC as regards the statistical surveys on sheep and goat population and production Official Journal L 179 , 13/07/1994 P. 0033 - 0039 Finnish special edition: Chapter 3 Volume 59 P. 0046 Swedish special edition: Chapter 3 Volume 59 P. 0046 COMMISSION DECISION of 30 May 1994 laying down detailed rules for the application of Council Directive 93/25/EEC as regards the statistical surveys on sheep and goat population and production (94/434/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 93/25/EEC of 1 June 1993 on the statistical surveys to be carried out on sheep and goat production (1), and in particular Articles 1 (4), 2 (2), 3 (2) and (3), 7 (1), 10 (1) and (2) and 13 (3) thereof, Whereas precise definitions are required in order to carry out the surveys provided for in Directive 93/25/EEC; whereas this first requires the definition of the agricultural holdings covered by the survey; whereas the individual categories into which the survey results are to be broken down must also be precisely defined, and the herd size classes and regions according to which the Member States draw up the survey results at regular intervals must be determined; whereas a single definition of carcass weight is necessary for the drawing-up of slaughtering statistics; Whereas, according to Directive 93/25/EEC, the Member States may, at their request, be authorized to use administrative sources instead of statistical surveys and the prescribed breakdown by herd size classes for the final results of even-numbered years; Whereas applications have be made by the Member States for the abovementioned types of authorization; Whereas Commission Decision 82/958/EEC (2) should be replaced; Whereas, since Directive 93/25/EEC is applicable as from 1 January 1994, it is appropriate to apply the provisions of this Decision with effect from the same date; Whereas this Decision is in accordance with the opinion of the Standing Committee on Agricultural Statistics, HAS ADOPTED THIS REGULATION: Article 1 1. For the purposes of Article 2 (2) of Directive 93/25/EEC, 'agricultural holding' means any technical and economic unit under single management which produces agricultural products. 2. The survey referred to in Article 1 (1) of Directive 93/25/EEC shall cover: (a) agricultural holdings with a utilized agricultural area of 1 ha or more; (b) agricultural holdings with a utilized agricultural area of less than 1 ha, if their production is to a certain extent intended for sale or if their production unit exceeds certain natural thresholds. 3. Member States wishing to apply a different survey threshold shall, however, undertake to determine that threshold in such a way that only the smallest holdings are excluded, and that together the holdings excluded account for 1 % or less of the total standard gross margin, within the meaning of Commission Decision 85/377/EEC (3), of the Member State concerned. Article 2 The definitions of the categories of sheep and goat referred to in Article 3 (1) and Article 13 (2) of Directive 93/25/EEC are set out in Annex I. Article 3 The territorial subdivisions referred to in Article 7 (1) of Directive 93/25/EEC are set out in Annex II. Article 4 The breakdown provided for in Article 10 of Directive 93/25/EEC is set out in Annex III. Article 5 The carcass weight referred to in Article 13 (1) of Directive 93/25/EEC is defined in Annex IV. Article 6 1. Pursuant to Article 1 (3) of Directive 93/25/EEC, the Member States listed in point (a) of Annex V are authorized to use administrative sources instead of statistical surveys. 2. Pursuant to Article 10 (2) of Directive 93/25/EEC, the Member States listed in point (b) of Annex V are authorized to use the breakdown by herd size classes for the final results of even-numbered years. Article 7 Decision 82/958/EEC is repealed. Article 8 This Decision shall apply with effect from 1 January 1994. Article 9 This Decision is addressed to the Member States. Done at Brussels, 30 May 1994. For the Commission Henning CHRISTOPHERSEN Vice-President (1) OJ No L 149, 21. 6. 1993, p. 10. (2) OJ No L 386, 31. 12. 1982, p. 43. (3) OJ No L 220, 17. 8. 1985, p. 1. ANNEX I Definition of categories Ewes and ewe lambs put to the ram Females of the ovine species which have already lambed at least once as well as those which have been put to the ram for the first time. Milk ewes Ewes which are kept exclusively or principally to produce milk for human consumption and/or for processing into dairy products. This includes cast milk sheep (whether fattened or not between their last lactation and slaughtering). Other ewes Ewes other than milk sheep. Lambs male or female sheep under 12 months old. ANNEX II Territorial subdivisions Belgium: Provinces/Provincies Denmark: - Germany: Bundeslaender Greece: The regions of the Regional Development Service Spain: PaÃ ­s Vasco Navarra La Rioja AragÃ ³n CataluÃ ±a Baleares Castilla y LÃ ©on Madrid Castilla-La Mancha Comunidad Valenciana RegiÃ ³n de Murcia Extremadura AndalucÃ ­a other Comunidades AutÃ ³nomas France: - for sheep, the following regions: Midi-PyrÃ ©nÃ ©es Poitou-Charentes Limousin Aquitaine Provence-Alpes-CÃ ´te d'Azur Auvergne other regions - for goats, the following regions: RhÃ ´ne-Alpes Poitou-Charentes Centre-Pays-de-la-Loire Bourgogne Midi-PyrÃ ©nÃ ©es other regions Ireland: - Italy: - for sheep: Regioni - for goats: Regioni: Piemonte Lombardia Toscana Lazio Campania Puglia Basilicata Calabria Sicilia Sardegna other regions Luxembourg: - Netherlands: Provincies Portugal: RegiÃ µes United Kingdom: Standard Regions ANNEX III TABLE 1 Size classes of sheep stocks held >(2)(b)(3)(c)(3)(c)"> ID="1">I> ID="2">1-9> ID="5">1-9> ID="8">1-9> ID="11">1-9"> ID="1">II> ID="2">10-19> ID="5">10-19> ID="8">10-19> ID="11">10-19"> ID="1">III> ID="2">20-49> ID="5">20-49> ID="8">20-49> ID="11">20-49"> ID="1">IV> ID="2">50-99> ID="5">50-99> ID="8">50-99> ID="11">50-99"> ID="1">V> ID="2">100-199> ID="5">100-199> ID="8">100-199> ID="11">100-199"> ID="1">VI> ID="2">200-499 & ge; 100 (1)()> ID="5">200-499 & ge; 100 (1)()> ID="8">200-499 & ge; 100 (1)()> ID="11">200-499 & ge; 100 (1)()"> ID="1">VII> ID="2">500-999> ID="5">500-999> ID="8">500-999> ID="11">500-999"> ID="1">VIII> ID="2">& ge; 1 000> ID="5">& ge; 1 000> ID="8">& ge; 1 000> ID="11">& ge; 1 000"> ID="2">Total > ID="5">Total > ID="8">Total > ID="11">Total "" > TABLE 2 Size classes of goat stocks held >(6)(c)"> ID="1">I> ID="2">1-9> ID="5">1-9"> ID="1">II> ID="2">10-19> ID="5">10-19"> ID="1">III> ID="2">20-49> ID="5">20-49"> ID="1">IV> ID="2">50-99> ID="5">50-99"> ID="1">V> ID="2">100-499> ID="5">100-499"> ID="1">VI> ID="2">500-999 (5)(b) & ge; 100 (4)()> ID="5">500-999 (5)(b) & ge; 100 (4)()"> ID="1">VII> ID="2">& ge; 1 000> ID="5">& ge; 1 000"> ID="2">Total > ID="5">Total "" > (1)() Breakdown optional for L, B, DK (2)(b) Optional for D, NL (3)(c) Optional for D, NL, UK, IRL (4)() Breakdown optional for D, L, B, UK, IRL (5)(b) Breakdown optional for F (6)(c) Optional for D, NL ANNEX IV Definition of carcass weight Carcass weight is the weight of the slaughtered animal's cold body after having been bled, skinned and eviscerated, and after removal of the head (severed at the atlanto-occipital joint), of the feet (severed at the carpo-metacarpal or tarso-metatarsal joints), of the tail (severed between the sixth and seventh caudal vertebrae) and of the genital organs (including udder). Kidneys and kidneys fats are included in the carcass. ANNEX V (a) Member States authorized to use administrative sources instead of statistical surveys. (b) Member States authorized to use the breakdown by herd size classes for the final results of even-numbered years. Germany